DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-38, 42 and 45-48 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/30/2019 and 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 28 recites a term “a measure of” or “the measure of.” It is not clear what kind of measurement it is. It could be thickness, length, width or any measure about each of the layers. The claim is needed to be amended in order to clarify the specific claimed feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27 and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2003/0224242 to Kaito et al.
With respect to claim 25, Kaito et al. teach a film electrode comprising: a positive electrode current collector 111 (an electrode base); a positive electrode active material part 112 (an active material layer) formed on the electrode base 111; and a non-active material part 113 (a polymer resin film layer) adhering to at least one of a peripheral portion of the active material layer 112 and a surface of the electrode base 111 around the active material layer 112 in a direction extending along a plane of the electrode base 111 (Kaito et al.: Section [0050]; Fig. 1). 

With respect to claim 26, Kaito et al. teach the film electrode, wherein the polymer resin film layer is an electrical insulating film and having a central opening (a partial opening) for ionic permeability. (Kaito et al.: Section [0047]; Fig. 1).

With respect to claim 27, Kaito et al. teach the film electrode, wherein a separator 130 or a polyolefin film (the polymer resin film layer) is formed on an entire surface of the active material layer 112, and a non-active material part 113 (the polymer resin film layer) is formed on a surface of the electrode base 111 around the active material layer 112 in a direction extending along a plane of the electrode base 111 (Kaito et al.: Sections [0025] and [0050]; Fig. 1).

With respect to claim 30, Kaito et al. teach the film electrode, wherein the polymer resin film layer 113 is formed in the vicinity of a terminal end of the electrode base 111 (Kaito et al.: Section [0050]; Fig. 1).
The feature “a liquid ejection head configured to eject a polymer resin film layer forming ink for forming the polymer resin film layer,” is a product by process claimed limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 39-41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2003/0224242 to Kaito et al.
With respect to claim 31, Kaito et al. teach the film electrode, wherein the active material layer is present in the vicinity of an end face of the electrode base (Kaito et al.: Section [0050]; Fig. 1).
Kaito et al. further teach a binder polyvinylidene fluoride was used after being dissolved in N-methyl-2-pyrrolidone (NMP). The NMP solution of polyvinylidene fluoride was also used as a non-active material paste in the production of the positive electrode plate (Kaito et al.: Section [0099]). It would have been obvious as of the effective filing dated of the claimed invention to have the NMP solution of polyvinylidene fluoride (the solution of the polymer resin film layer) dissolve or diffuse at a contact portion between the non-active material part and the positive electrode material (permeates the active material layer) that is present in the vicinity of the end face of the electrode base. 

	
With respect to claim 39, Kaito et al. teach a NMP solution of polyvinylidene fluoride (a polymer resin film layer forming ink) for forming a polymer resin film layer 113 in the film electrode, wherein the NMP solution of polyvinylidene fluoride (the polymer resin film layer forming ink) is obtained by dissolving a binder polyvinylidene fluoride (a resin) in a NMP (a liquid). Furthermore, the feature “the polymer resin film layer forming ink is obtained by In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.
Kaito et al. teach the same polymer resin film layer forming ink, therefor, lacking of any clear distinction between the claimed polymer resin film layer forming ink and those disclosed by Kaito, it would have expected for the polymer resin film layer forming ink of Kaito to have the ink has viscosity of 150 mPas or less at room temperature and a surface tension that is in a range of 15 to 7 5 mN/m as claimed lacking unexpected result showing otherwise.

With respect to claim 40, Kaito et al. teach the NMP solution of polyvinylidene fluoride (a polymer resin film layer forming ink), the feature of “the precursor includes a polymerization initiator configured to initiate polymerization upon irradiation with at least one of ionizing radiation and infrared radiation, and a polymerizable compound,” is not positively required by claim 39. Furthermore, the feature “the precursor includes a polymerization initiator configured to initiate polymerization upon irradiation with at least one of ionizing radiation and infrared radiation, and a polymerizable compound,” is a product by process claimed limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.
Kaito et al. teach the same polymer resin film layer forming ink, therefor, lacking of any clear distinction between the claimed polymer resin film layer forming ink and those disclosed 

With respect to claim 41, Kaito et al. teach a NMP solution of polyvinylidene fluoride (a polymer resin film layer forming ink) for forming a polymer resin film layer 113 in the film electrode, wherein the NMP solution of polyvinylidene fluoride (the polymer resin film layer forming ink) comprising: a binder polyvinylidene fluoride dissolved in NMP (at least a resin material, a binding material, and a solvent, wherein the resin material is dispersed in the solvent, the binding material is dispersed in the solvent or dissolved in the solvent) (Kaito et al.: Section [0099]). Furthermore, the feature “the resin material is dispersed in the solvent, the binding material is dispersed in the solvent or dissolved in the solvent,” is a product by process claimed limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.
Kaito et al. teach the same polymer resin film layer forming ink, therefor, lacking of any clear distinction between the claimed polymer resin film layer forming ink and those disclosed by Kaito, it would have expected for the polymer resin film layer forming ink of Kaito to have the ink has viscosity of 150 mPas or less at room temperature and a surface tension that is in a range of 15 to 7 5 mN/m as claimed lacking unexpected result showing otherwise.

With respect to claim 43, Kaito et al. teach a NMP solution of polyvinylidene fluoride (a polymer resin film layer forming ink) for forming a polymer resin film layer 113 in the film electrode, the feature “the polymer resin film layer forming ink further containing a salt or a foaming agent to form openings and pores,” is a product by process claimed limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 44, Kaito et al. teach a NMP solution of polyvinylidene fluoride (a polymer resin film layer forming ink) for forming a polymer resin film layer 113 in the film electrode, the feature “the polymer resin film layer forming ink is further form a specific phase separation or microphase separation after printing,” is a product by process claimed limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2003/0224242 to Kaito et al. in view of US Patent Application Publication 2003/0143457 to Kashino et al.  
With respect to claim 29, Kaito et al. do no specifically teach the film electrode, wherein the polymer resin film layer is selectively formed on one of a surface of a thin portion having a 
However, Kashino et al. teaches a battery comprising an anion-exchange resin 1a was allowed to fill air holes from the surface to the inside of the positive electrode 1 (Kashino et al.: Section [0064]; Fig. 1). Figure 1 shows the resin formed on the thin surface at least 20% of an average thickness of the positive electrode layer. With the technique of filling air holes from the surface to the inside of the positive electrode with a resin film from Kashino et al., it would have been obvious as of the effective filing dated of the claimed invention to have modified Kaito et al. with having the polymer resin form over any of the thin portion or defect site in order to fill and smoothen any holes of gaps from Kashino et al. with the motivation of having a means such it would improve the energy density of the electrode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either 
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/30/2021